Third District Court of Appeal
                                State of Florida

                           Opinion filed January 6, 2021.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D19-1421
                          Lower Tribunal No. 15-13427
                             ________________

                               Gordon B. Chiu,
                                     Appellant,

                                         vs.

                        Wells Fargo Bank, N.A., etc.,
                                     Appellee.

      An Appeal from the Circuit Court for Miami-Dade County, David C. Miller,
Judge.

     Steven F. Samilow, P.A., and Steven F. Samilow (Boca Raton); Law Offices
of Ramon Rubio, P.L., and Ramon Rubio (Plantation), for appellant.

      Carlton Fields, P.A., and Joseph H. Lang, Jr., and Donald R. Kirk (Tampa),
for appellee.


Before SCALES, HENDON and MILLER, JJ.

      PER CURIAM.

      Affirmed.